Title: To George Washington from Nathaniel Woodhull, 8 August 1776
From: Woodhull, Nathaniel
To: Washington, George



Sir,
In Convention of the Representatives of the State of New York, Harlem August 8th 1776

I am directed by the Convention of the State of New York to enclose to your Excellency sundry Resolutions which they have entered into in Consequence of part of your Letter of this date.
The Convention have further Measures in Contemplation for the Sucurity of this State, which they conceive of the utmost Importance to the general Cause of America. So Soon as they are determined on, I shall give your Excellency immediate Notice, and at the Same time answer your two Letters of this Date in

a more particular manner than the Hurry of Business will at present admit of. I have the Honor to be respectfully Sir your most obedient humble Servant

Nathll Woodhull President

